Case 1:16-cv-00736-JHR-SAK Document 135 Filed 09/03/21 Page 1 of 4 PageID: 3206

                                                                         [ECF Nos. 125, 130, 133]


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

   800 COOPER FINANCE, LLC,

                        Plaintiffs,
                                                      Civil No. 16-736
                  v.

   SHU-LIN LIU et al.,

                        Defendants.

   KL HOLDINGS, INC. et al.,

                        Plaintiffs,
                                                      Civil No. 17-456
                  v.

   800 COOPER FINANCE, LLC et al.,

                        Defendants.


                                 OPINION AND ORDER

        The Court having received a letter request [ECF No. 125] from Counterclaim

 Plaintiffs/Defendants Shu-Lin Liu and Jolin Chiaolin Tsao (“Counterclaim Plaintiffs”) seeking to

 compel production of documents from Counterclaim Defendants/Plaintiffs 800 Cooper Finance,

 LLC (“800 Cooper Finance”), Jimmy Kwong and Katharina M. Gregorio (collectively

 “Counterclaim Defendants”); and the Court having heard oral argument on August 17, 2021, with

 Peter J. Boyer, Esquire, appearing on behalf of Counterclaim Plaintiffs and Paul Piantino, III,

 Esquire, appearing on behalf of Counterclaim Defendants; and the Court having received

 supplemental letter briefs from the parties [ECF Nos. 130, 133]; and for good cause shown; and

 for the reasons set forth on the record and below;
Case 1:16-cv-00736-JHR-SAK Document 135 Filed 09/03/21 Page 2 of 4 PageID: 3207




         IT IS HEREBY ORDERED this 3rd day of September 2021, that the Counterclaim

 Plaintiffs’ request for production of documents is GRANTED in part and DENIED in part; and it

 is further

         ORDERED that Counterclaim Defendants shall produce the documents discussed below

 within twenty (20) days of this Order; and it is further

         ORDERED that pretrial factual discovery is extended to September 23, 2021, for the sole

 purpose of producing the documents discussed below as follows:

         1.     Operating Agreement for 800 Cooper Finance.

         DENIED as moot. Counterclaim Defendants consent to the production of this document.

         2.     Operating Agreement for Kvest Camden, LLC.

         GRANTED. In their complaint, Counterclaim Plaintiffs allege conversion, breach of

 contract and unjust enrichment stemming from allegations that 800 Cooper Finance collected

 excessive interest and fees from Counterclaim Plaintiffs, improperly dissolved 800 Cooper

 Finance, and improperly distributed monies to its member.         The Counterclaim Plaintiffs

 particularly allege that 800 Cooper Finance threatened and exerted pressure on Counterclaim

 Plaintiffs to pay the excessive fees charged. The Operating Agreement for Kvest—admittedly, the

 sole member of 800 Cooper Finance—is therefore relevant to Counterclaim Plaintiffs’ conversion

 claims. The operating agreement may shed light on the relationship between 800 Cooper Finance,

 Kvest and other persons/entities knowledgeable about and/or involved in the alleged improper

 conduct, and who may have improperly received distributions from 800 Cooper Finance.

         3.     Tax Returns for Kvest Camden, LLC and 800 Cooper Finance.

         DENIED as moot, as to 800 Cooper Finance. 800 Cooper Finance has represented that it

 has no tax returns.



                                                   2
Case 1:16-cv-00736-JHR-SAK Document 135 Filed 09/03/21 Page 3 of 4 PageID: 3208




           DENIED as to Kvest. The Court finds no relevance in disclosure of Kvest’s complete tax

 return. The information relevant to Counterclaim Plaintiffs’ claim can be obtained from the K-l’s

 of Kvest or Kvest’s members, as instructed in Item 4.

           4.     K-1’s received by Kwong, Gregorio and members of Kvest for 2016 and 2017.

           GRANTED in part and DENIED in part. In reference to named Defendants Kathryn

 Gregorio and Jimmy Kwong’s K-1 forms, the Court finds that K-1 forms stemming from

 distributions ultimately made by 800 Cooper Finance to be relevant. In this respect, Counterclaim

 Plaintiffs’ request is GRANTED. Counterclaim Plaintiffs have alleged that the assets of 800

 Cooper Finance were improperly distributed and as such, any K-1 showing those distributions is

 relevant. Moreover, this information is not available from another source as Counterclaim

 Defendants have already advised that 800 Cooper Finance did not submit tax filings on its own

 behalf.

           The Court will GRANT the request for production of K-1 forms for all members of Kvest,

 to the extent Kvest received distributions from 800 Cooper Finance, and further distributed those

 monies to individual members. The K-1 forms of the individuals ultimately receiving the

 distributions are relevant to Counterclaim Plaintiffs’ claims. The Court will DENY production of

 K-1 forms for all members of Kvest not stemming from distribution of monies ultimately from

 800 Cooper Finance.

      5.     Documents evidencing names and addresses of members of Kvest Camden,
 LLC and their respective ownership interests in Kvest Camden, LLC.

           DENIED as moot and unnecessarily cumulative. The Court ordered the production of

 Kvest’s Operating Agreement, which should contain the information sought.




                                                 3
Case 1:16-cv-00736-JHR-SAK Document 135 Filed 09/03/21 Page 4 of 4 PageID: 3209




       6.   Documents evidencing amount actually received by each of the members of
 Kvest Camden, LLC when that entity was the subject of a Certificate of Cancellation.

        GRANTED. Counterclaim Plaintiffs allege improper dissolution of 800 Cooper Finance

 and the related improper distribution of assets to its member—Kvest Camden LLC. Counterclaim

 Plaintiffs allege they are entitled to reimbursement from Kvest. Accordingly, this information is

 relevant, particularly to Counterclaim Plaintiffs’ opposition to Counterclaim Defendants’ pending

 motion for summary judgment.

      7.     Documents relating to the payment characterized as a “token” payment by
 PNC Bank to compensate for omitted documents and any documentations relating to that
 payment.

        GRANTED. For reasons stated on the record, Counterclaim Defendants shall produce the

 documents requested.

        8.      Retainer Agreement with Spruce Law Firm for services reflected on the
 invoices that formed the basis of the collection fees included in the payoff statement.

        DENIED, for reasons stated on the record.

        9.   Any accounting records or documents evidencing distribution of amounts paid
 by KL Holdings to the Spruce Law Firm to payoff the loan acquired from PNC Bank,
 including amounts paid to Kvest Camden, LLC and from Kvest Camden, LLC to the
 members of Kvest Camden, LLC.

        DENIED. This request is unnecessarily cumulative. Counterclaim Plaintiffs have already

 been provided with invoices from the Spruce Law Firm.


                                                 s/ Sharon A. King             .
                                                 SHARON A. KING
                                                 United States Magistrate Judge




                                                4
